        CASE 0:20-cr-00150-NEB-BRT Doc. 36 Filed 09/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 20-cr-150 NEB/BRT

UNITED STATES OF AMERICA,

                       Plaintiff,
                                             GOVERNMENT’S RESPONSE TO
       v.
                                             COURT’S ORDER OF SEPTEMBER 17,
                                             2020 (ECF NO. 33)
GREGORY LYNN MCCOY,

                       Defendant.


      Comes now the United States of America, respectfully filing its Response to the

Court’s Order of September 17, 2020 (ECF No. 33).

      1. Counsel have met and conferred regarding the defendant’s motion for a Franks

            hearing. The government understands that the defendant maintains this motion

            and seeks to litigate it before the Court. The government opposes the motion, as

            outlined in its response to McCoy’s motions. See ECF No. 29.

      2. The government did not file a notice of intent to call witnesses, and does not

            intend to call witnesses, in response to any of the defendant’s motions. The

            defendant maintains, however, that the government should be required to call a

            witness in relation to his Motion for a Franks Hearing. Thus, the government

            will have the search-warrant affiant in the St. Paul Courthouse tomorrow in case

            the Court requires testimony. Again, though, the government does not believe

            that testimony is necessary or required by law. For that reason, the government
        CASE 0:20-cr-00150-NEB-BRT Doc. 36 Filed 09/23/20 Page 2 of 2




         has not filed a notice of intent to call witnesses and will call a witness only if

         ordered to do so by the Court.

      3. AUSA Joseph Teirab will represent the United States at the motions hearing

         scheduled for September 24, 2020 at 10:00 pm. AUSA David J. MacLaughlin

         will also be present for the government at the hearing. The government’s case

         agent will not be present.

      4. The government does not anticipate observers at the hearing.

      5. The government does not intend to call witnesses at the hearing. However, if

         the Court orders the government to provide testimony, then the government may

         offer the search warrant applications, affidavits in support thereof, and the

         warrants for the Sheridan House and the defendant’s red Durango.            Both

         documents will be emailed to the Court and to opposing counsel.

      6. In the event the Court requires testimony, the government estimates that the

         affiant’s testimony on direct and cross examination will take approximately one

         hour.

Dated: September 23, 2020
                                                Respectfully Submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/ Joseph S. Teirab

                                                FOR: DAVID J. MACLAUGHLIN
                                                JOSEPH S. TEIRAB
                                                Assistant U.S. Attorney
                                                Attorney ID No. 211849
                                            2
